Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 1 of 33 Page ID #:1



 1 LTL ATTORNEYS LLP
   Enoch H. Liang (SBN 212324)
 2 enoch.liang@ltlattorneys.com
 3 Michael J. Song (SBN 243675)
   michael.song@ltlattorneys.com
 4 300 South Grand Ave., 14th Floor
 5 Los Angeles, CA 90071
   Phone: (213) 612-8900
 6 Facsimile: (213) 612-3773
 7
   Attorneys for Nonparty EVGA Corp.
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11                              SOUTHERN DIVISION
12
   INVENSAS CORPORATION and                Case No. 8:20-mc-14
13
   TESSERA ADVANCED
14 TECHNOLOGIES, INC.,                     [Case pending in the United States
                                           District Court for the District of
15
                      Plaintiffs,          Delaware, Case No. 19-cv-861-RGA]
16
                v.                         NONPARTY EVGA
17
                                           CORPORATION’S NOTICE OF
18 NVIDIA CORPORATION,                     MOTION AND MOTION TO
                                           QUASH; MEMORANDUM OF
19
                      Defendant.           POINTS AND AUTHORITIES
20
                                           Discovery Cut Off: Dec. 10, 2020
21
                                           Final Pretrial Conference: Aug. 30, 2021
22                                         Trial: Sept. 20, 2021
23
                                           Hearing Date: August 10, 2020 (or later)
24                                         Hearing Time: TBD
25                                         Hearing Place: TBD

26                                         Judge: TBD
27
28

                                                  Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 2 of 33 Page ID #:2



 1                                            TABLE OF CONTENTS
 2                                                                                                                   Page(s)
 3 TABLE OF CONTENTS................................................................................................ i
 4 TABLE OF AUTHORITIES ........................................................................................iii
 5
   NOTICE OF MOTION AND MOTION ....................................................................... 1
 6
   MEMORANDUM OF POINTS AND AUTHORITIES............................................... 1
 7
   I.  INTRODUCTION ............................................................................................... 1
 8
 9 II. FACTUAL BACKGROUND ............................................................................. 2

10           A.       The Underlying Action Between Invensas and NVIDIA ......................... 2
11                    1.       Asserted Patents and Accused Products ......................................... 2
12
                      2.       Delaware Court’s May 4 Discovery Order ..................................... 2
13
             B.       Nonparty EVGA........................................................................................ 4
14
             C.       Invensas’ Subpoena and EVGA’s Objections .......................................... 5
15
16 III.      LEGAL STANDARDS ....................................................................................... 6
17           A.       Discovery Under a Rule 45 Subpoena ...................................................... 6
18           B.       Motion to Quash a Rule 45 Subpoena ...................................................... 7
19
     IV.     INVENSAS’ SUBPOENA SHOULD BE QUASHED IN ITS
20           ENTIRETY.......................................................................................................... 8
21           A.       The Court Should Quash Invensas’ Requests for Identification of
22                    EVGA Products and Unit Sales (Requests 1 and 2) ................................. 8
23                    1.       Requests 1 and 2 Seek Irrelevant Information ............................... 9
24                             a. Invensas’ Prior Induced Infringement Theories ........................ 9
25
                               b. Invensas’ New Induced Infringement Theories ...................... 10
26
                      2.       Requests 1 and 2 Would Impose an Undue Burden on EVGA .... 11
27
28                    3.       Requests 1 and 2 Are Unnecessary............................................... 13

                                                                 i
                                                                              Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 3 of 33 Page ID #:3



 1        B.      The Court Should Quash Invensas’ Request for Revenue (Request
                  2).............................................................................................................. 13
 2
 3                1.        Request 2 Seeks Irrelevant Information ....................................... 13

 4                2.        Request 2 Would Impose an Undue Burden on EVGA ............... 17
 5                3.        Request 2 Seeks Confidential Information ................................... 18
 6        C.      The Court Should Quash the Requests for EVGA’s Agreements and
 7                Communications with NVIDIA (Requests 3 and 4) ............................... 18
 8                1.        Requests 3 and 4 Are Burdensome and Unnecessary .................. 18
 9                2.        Requests 3 and 4 Are Overbroad, Irrelevant, and Used for
10                          Improper Purposes ........................................................................ 20
11        D.      The Court Should Quash the Deposition ................................................ 22
12                1.        EVGA’s Supply Chain (Topic 4) ................................................. 23
13
                  2.        Documents Requested by Subpoena (Topics 1-3 and 5) .............. 23
14
                  3.        Admissibility of Documents Produced (Topics 6-8) .................... 24
15
16 V.     INVENSAS SHOULD BE ORDERED TO PAY EVGA’S COSTS ............... 24

17 VI.    CONCLUSION ................................................................................................. 25
18
19
20
21
22
23
24
25
26
27
28
                                                                ii
                                                                              Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 4 of 33 Page ID #:4



 1                                          TABLE OF AUTHORITIES
 2                                                                                                           Page No(s).
 3 CASES
 4
   Amini Innovation Corp. v. McFerran Home Furnishings, Inc.,
 5  300 F.R.D. 406 (C.D. Cal. 2014) ................................................................... 7, 12, 22
 6 ASUS Comp. Int'l v. Micron Tech. Inc.,
 7   2014 WL 12625461 (N.D. Cal. Apr. 21, 2014) ....................................................... 25

 8 Audio MPEG, Inc. v. HP Inc.,
     2017 WL 950847 (N.D. Cal. Mar. 10, 2017) ........................................................... 24
 9
10 Avago Techs. U.S., Inc v. IPtronics Inc.,
     309 F.R.D. 294 (E.D. Pa. 2015) ............................................................................... 19
11
   Barry v. Medtronic, Inc.,
12
     2016 WL 1056783 (E.D. Pa. Mar. 17, 2016) ........................................................... 11
13
   Concord Boat Corp. v. Brunswick Corp.,
14   169 F.R.D. 44 (S.D.N.Y.1996) ................................................................................ 23
15
   Crocs, Inc. v. Effervescent, Inc.,
16   2017 WL 3888455 (D. Colo. Jan. 30, 2017) ............................................................ 15
17 Duong v. Groundhog Enters., Inc.,
18  2020 WL 2041939 (C.D. Cal. Feb. 28, 2020) ................................................ 8, 20, 25
19 Essociate, Inc. v. Blue Whaler Invs., LLC,
20   2012 WL 12953823 (C.D. Cal. Apr. 12, 2012) ......................................................... 7

21 Fadalla v. Life Auto. Prod., Inc.,
     258 F.R.D. 501 (M.D. Fla. 2007) ............................................................................. 11
22
23 Free Stream Media Corp. v. Alphonso Inc.,
     2017 WL 6209309 (N.D. Cal. Dec. 8, 2017) ........................................................... 22
24
   Georgia-Pac. Corp. v. U.S. Plywood Corp.,
25   318 F. Supp. 1116 (S.D.N.Y. 1970) ....................................................... 13, 14, 15, 16
26
   Global-Tech Appliances, Inc. v. SEB S.A.,
27   563 U.S. 754 (2011) ................................................................................................... 2
28
                                                                iii
                                                                             Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 5 of 33 Page ID #:5



 1 Haworth, Inc. v. Herman Miller, Inc.,
     998 F.2d 975 (Fed. Cir. 1993).................................................................................... 8
 2
 3 In re Delta,
     2018 WL 5033756 (D. Del. Oct. 17, 2018) ............................................................. 19
 4
   In re Trustees of Boston University Patent Cases,
 5   2014 WL 12576638 (D. Mass. May 16, 2014) .................................................. 14, 15
 6
   Intermarine, LLC v. Spliethoff Bevrachtingskantoor, B.V.,
 7   123 F. Supp. 3d 1215 (N.D. Cal. 2015) ................................................................... 24
 8 Itex Inc. v. Westex, Inc.,
 9    2011 WL 856583 (N.D. Ill. Mar. 9, 2011) ......................................................... 14, 15
10 Katz v. Batavia Marine & Sporting Supplies, Inc.,
11  984 F.2d 422 (Fed. Cir. 1993) ................................................................................... 7

12 Kilopass Tech. Inc. v. Sidense Corp.,
     2011 WL 2470493 (N.D. Cal. June 21, 2011) ......................................................... 16
13
14 Kirschner v. Klemons,
     2005 WL 1214330 (S.D.N.Y. May 19, 2005).......................................................... 23
15
   L.A. Gear, Inc. v. E.S. Originals, Inc.,
16
     859 F. Supp. 1294 (C.D. Cal. 1994)................................................................... 11, 21
17
   Legal Voice v. Stormans Inc.,
18   738 F.3d 1178 (9th Cir. 2013). ................................................................................. 24
19
   Lucent Techs., Inc. v. Gateway, Inc.,
20   580 F.3d 1301 (Fed. Cir. 2009) .................................................................... 14, 15, 16
21 Mannington Mills, Inc. v. Armstrong World Indus.,
22  206 F.R.D. 525 (D. Del. 2002) ................................................................................... 7
23 Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,
    218 F.R.D. 423 (D. Del. 2003) ................................................................................... 8
24
25 Micro Motion, Inc. v. Kane Steel Co.,
    894 F.2d 1318 (Fed. Cir. 1990) ................................................................................ 10
26
   Moon v. SCP Pool Corp.,
27
    232 F.R.D. 633 (C.D. Cal. 2005) ................................................................... 7, 19, 20
28
                                                             iv
                                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 6 of 33 Page ID #:6



 1 Nidec Corp. v. Victor Co. of Japan,
     249 F.R.D. 575 (N.D. Cal. 2007) ............................................................................. 19
 2
 3 Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
     2006 WL 2604540 (D. Del. Aug. 24, 2006) ............................................................ 22
 4
   United States v. CBS, Inc.,
 5   666 F.2d 364 (9th Cir. 1982) .................................................................................... 20
 6
   Vysata v. Menowitz,
 7   2019 WL 2871145 (C.D. Cal. May 30, 2019) ........................................................... 8
 8 WPIX, Inc. v. Broad. Music, Inc.,
 9  2011 WL 9753912 (C.D. Cal. July 5, 2011) ........................................................ 7, 17
10 STATUTES
11 35 U.S.C.§ 271 ............................................................................................................... 2
12
   35 U.S.C. § 287 .............................................................................................................. 2
13
   RULES
14
15 Fed. R. Civ. P. 26 ....................................................................................................... 6, 7
16 Fed. R. Civ. P. 45 ........................................................................................... 6, 7, 18, 24
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   v
                                                                                Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 7 of 33 Page ID #:7



 1                        NOTICE OF MOTION AND MOTION
 2        PLEASE TAKE NOTICE that on August 10, 2020, or as soon thereafter as the
 3 matter may be heard, in the above-entitled court located at 411 West 4th Street, Santa
 4 Ana, California 92701-4516, at a time and courtroom to be determined following
 5 assignment to a specific judge, Nonparty EVGA Corporation (“EVGA”) will and
 6 hereby does move the Court, pursuant to Federal Rules of Civil Procedure 26 and 45,
 7 and Civil L.R. 7 et seq., 37 et seq. and 45-1, to quash a subpoena requesting documents
 8 and a deposition from EVGA (the “Subpoena”) issued by Invensas Corporation and
 9 Tessera Advanced Technologies, Inc. (collectively, “Invensas” or “Plaintiffs”) for use
10 in a patent infringement action that Invensas filed against NVIDIA Corporation
11 (“NVIDIA” or “Defendant”) in the United States District Court for the District of
12 Delaware (“Delaware Court”) entitled Invensas Corp. et. al v. NVIDIA Corp., No. 19-
13 cv-861-RGA (D. Del. filed May 8, 2019) (the “Underlying Action”). The Subpoena
14 specifies compliance in Los Angeles, California, thereby falling under the jurisdiction
15 of this Court. See Fed. R. Civ. P. 45(d)(3)(A), (B).
16        EVGA makes this motion on the grounds that Invensas’ Subpoena is overly
17 broad and unduly burdensome and seeks irrelevant, confidential information,
18 particularly given that EVGA is a nonparty and Invensas can obtain the information it
19 purports to need from NVIDIA—a party to the Underlying Action. EVGA’s motion is
20 supported by this Notice of Motion and Motion, the attached Memorandum of Points
21 and Authorities, the Declarations of Joe Darwin and Michael Song, all pleadings and
22 papers which are of record and are on file in this case, and such other oral and
23 documentary evidence as may be presented at the hearing of this motion.
24        This motion is made following conferences of counsel which took place on
25 March 4, March 18, and May 1, 2020. Pursuant to Civil L.R. 37-2.4(a), EVGA is filing
26 a Memorandum pursuant to Civil L.R. 7-5 rather than a Joint Stipulation pursuant to
27 Civil L.R. 37-2 because Invensas failed to confer in a timely manner under L.R. 37-1.
28 See Song Decl. at ¶ 25.
                                              1
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 8 of 33 Page ID #:8



 1                                            Respectfully Submitted,
 2   Date: July 7, 2020                       LTL ATTORNEYS LLP
 3
                                              By: s/ Michael J. Song
 4
 5                                               Michael J. Song (SBN 243675)
                                                 michael.song@ltlattorneys.com
 6
 7                                               Attorney for Nonparty EVGA Corp.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                                                   Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 9 of 33 Page ID #:9



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.      INTRODUCTION
 3         EVGA moves to quash Invensas’ Subpoena because it is overbroad and would
 4 impose an undue burden on Nonparty EVGA, particularly given that Invensas can
 5 obtain the information it supposedly needs from party-Defendant NVIDIA. It also
 6 seeks irrelevant, confidential information that would harm EVGA if disclosed.
 7         The Subpoena seeks identification of EVGA products that were sold in the U.S.
 8 and incorporated accused NVIDIA Graphics Processing Units (“GPUs”). Although
 9 Invensas argues this information is relevant to its accounting of NVIDIA GPUs under
10 its induced infringement claims, the Delaware Court recently rejected its argument that
11 such discovery was necessary in denying related discovery from NVIDIA. Further,
12 these requests would impose an undue burden on EVGA because this information is
13 not maintained in the ordinary course of its business. However, EVGA sends NVIDIA
14 reports with much of the requested information that can be obtained from NVIDIA.
15         Relatedly, Invensas seeks to require EVGA to compile confidential revenue
16 information from sales of EVGA products that is not typically provided to NVIDIA,
17 and thus, would not have been available to either party during a hypothetical
18 negotiation. This request would also impose an undue burden on EVGA.
19         Invensas also seeks EVGA’s agreements and communications with NVIDIA,
20 even though by the express language of the requests, it can obtain them from NVIDIA.
21 Invensas’ sole justification for seeking these documents from EVGA is that it
22 anticipates NVIDIA will not produce them in the Underlying Action. Invensas’
23 rationale is rank speculation that does not justify duplicative discovery from a nonparty.
24 Indeed, courts have sanctioned similar conduct.
25         Finally, Invensas’ deposition request is overbroad and unwarranted.           For
26 example, Invensas refuses to withdraw topics about EVGA’s customers even though
27 the Delaware Court denied its motion to compel customer information from NVIDIA.
28         For the foregoing reasons, Invensas’ Subpoena should be quashed in its entirety.
                                                1
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 10 of 33 Page ID #:10



  1 II.       FACTUAL BACKGROUND
  2           A.    The Underlying Action Between Invensas and NVIDIA
  3                 1.    Asserted Patents and Accused Products
  4           On May 8, 2019, Invensas filed a Complaint in the Delaware Court that accused
  5 NVIDIA of infringing five patents directed to semiconductor technology (collectively,
  6 “Asserted Patents”). See Compl. at ¶ 1, Underlying Action, ECF No. 1 (Ex. A).
                                                                                  1


  7 Invensas’ infringement claims are based on NVIDIA GPUs and products containing
  8 such NVIDIA GPUs (collectively, “Accused Products”). Id. at ¶¶ 8, 13-19, 28, 46, 61,
  9 76, 91. The Accused Products are used in graphics cards, laptops, videogame devices,
 10 supercomputers and data center products. Id. at ¶¶ 13-19.
 11           For each Asserted Patent, Invensas asserted claims for: (1) direct infringement
 12 under §§ 271(a) or (g); and (2) induced infringement under § 271(b). Id. at ¶¶ 27, 36-
 13 37, 45, 52, 60, 67-68, 75, 82, 90, 97. Because § 271(b) requires knowledge of the
 14 patent and § 271(g) requires notice of infringement, Invensas’ claims under these
                                                        2


 15 statutes depend on the date it first notified NVIDIA. Id. at ¶¶ 26, 44, 59, 74, 89. A
 16 summary of the Asserted Patents is set forth below:
 17       Asserted Patent No.    Expiration Date      Infringement Bases      Notice Date
 18            6,232,231           8/31/2018             271(b) and (g)        12/2/2014
               6,849,946           8/31/2018             271(a) and (b)        12/2/2014
 19
               7,064,005           10/8/2023             271(b) and (g)        5/8/2019
 20            6,317,333           4/16/2018             271(a) and (b)       10/13/2014
 21            5,666,046           8/24/2015             271(a) and (b)        2/11/2015
 22                 2.    Delaware Court’s May 4 Discovery Order
 23           The Delaware Court recently issued an Order that is directly pertinent to
 24 Invensas’ Subpoena and this Motion. See May 4, 2020 Order (“May 4 Order”),
 25 Underlying Action, ECF No. 140 (Ex. B). The Order addressed Invensas’ request to
 26
 27  All exhibits are attached to the Song Declaration, submitted concurrently herewith.
      1

     See Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 765 (2011); 35 U.S.C.
      2
 28 § 287(b)(2).
                                              2
                                                        Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 11 of 33 Page ID #:11



  1 compel further responses to Interrogatory No. 6. See Invensas Redacted Jan. 17, 2020
  2 Disc. Letter (“Jan. 17 Letter”) at 2-3, Underlying Action, ECF No. 91 (Ex. C).
  3 Interrogatory No. 6 sought sales data for each NVIDIA Accused Product. See Invensas
  4 1st Set of Interrogs. to NVIDIA at 2-5, 11, Underlying Action, ECF No. 91-1 (Ex. D).
  5 The parties’ dispute focused on: (1) customer information for all sales of Accused
  6 Products made by Defendant NVIDIA; and (2) sales of Accused Products made by
  7 NVIDIA’s wholly-owned subsidiaries. See Redacted April 29, 2020 Joint Disc. Letter
  8 (“Apr. 29 Letter”) at 2-6, Underlying Action, ECF No. 145 (Ex. E).
  9         Invensas argued that customer “information is necessary to avoid double-
 10 counting of sales made in the U.S. by NVIDIA, for which NVIDIA is directly liable
 11 for direct infringement, and sales made by NVIDIA’s partner companies in the United
 12 States, for which NVIDIA is liable for indirect infringement.” Redacted Feb. 21, 2020
 13 Joint Disc. Letter (“Feb. 21 Letter”) at 2, Underlying Action, ECF No. 119 (Ex. F).
 14 Invensas also argued that “liability under § 271(b) would arise where NVIDIA sold
 15 accused products to companies abroad and then induced those companies to sell the
 16 accused products in the United States.” Apr. 29 Letter at 3-4 (Ex. E). Finally, Invensas
 17 argued it “may discover NVIDIA’s liability for direct or induced infringement based
 18 on sales of accused products made by its wholly-owned subsidiaries.” Id. at 4.
 19         Invensas argued that “double-counting” issues would arise if its motion to
 20 compel were denied and nonparties produce sales data in response to its subpoenas:
 21           Plaintiffs were then, and still are, seeking sales data from certain third-
              party resellers that have sold accused products in the U.S. Plaintiffs
 22           believe that NVIDIA is liable for inducing infringing sales by the
 23           resellers. This theory of liability creates a risk of double-counting if
              NVIDIA produces a partial set of sales data with no customer
 24           information. The reseller units identified through third-party discovery
 25           would be added to the royalty base, and the units should not be added
              to the royalty base a second time from sales data produced by NVIDIA.
 26
 27 Id. at 2; see also Jan. 23, 2020 Disc. Conference Tr. (“Jan. 23 Hr’g Tr.”) at 58:17-59:7,
 28 Underlying Action, ECF No. 95 (Ex. G) (“If we get all [nonparty customers’] sales, we
                                                 3
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 12 of 33 Page ID #:12



  1 can’t then incorporate that back to NVIDIA sales in any meaningful way if we don’t
  2 have the [customer] information from NVIDIA.”).
  3         In response, NVIDIA identified its top 5 customers, produced all its worldwide
  4 sales data for the Accused Products, and offered to stipulate that all such sales are U.S.
  5 sales under § 271(a), which would allow Invensas to assert direct infringement rather
  6 than induced infringement for all Defendant’s sales, and argued that its subsidiaries’
  7 sales were irrelevant. See Feb. 21 Letter at 2 (Ex. F); Apr. 29 Letter at 4-5 (Ex. E).
  8         Based in part on NVIDIA’s proposed stipulation, the Delaware Court rejected
  9 Invensas’ relevance arguments and denied its motion to compel:
 10              Defendant has offered to stipulate that all of its sales of the accused
                 products since May 2013 are “U.S. sales” within the meaning of section
 11              271(a). … On the surface, it seems both to simplify matters and to
 12              work to Plaintiffs’ benefit. Absent some showing that there is some
                 potential prejudice to Plaintiffs by the proposed stipulation, I am not
 13              going to order what appears to be unnecessary discovery. Nor do I
 14              think Plaintiffs need to know every customer’s name; I think my
                 previous “five biggest customers” order is more than sufficient. And
 15              while I agree with Plaintiffs that it is likely that Defendant has the
 16              power to produce records from its wholly-owned subsidiaries, that
                 power does not make the wholly-owned subsidiaries parties to this case
 17              or Defendant legally responsible for the actions of the subsidiaries.
 18              Thus, the records appear to be irrelevant.
 19 May 4 Order at 2 (Ex. B).
 20         B.      Nonparty EVGA
 21         EVGA is a leading United States-based distributor of NVIDIA GPU-based video
 22 cards and other products including Intel chipset-based motherboards, power supplies,
 23 and computer cases for consumers, including gaming enthusiasts and other users of
 24 advanced graphics computing packages. See Darwin Decl. at ¶ 2. EVGA buys
 25 NVIDIA GPUs and uses the GPUs to build custom graphics cards, as well as additional
 26 components, to assemble a final end user product that is ready for market. Id. at ¶ 3.
 27 Since at least as early as January 2015, EVGA has generally not purchased product
 28 directly from NVIDIA that are incorporated into EVGA products sold in the U.S. Id.
                                                  4
                                                           Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 13 of 33 Page ID #:13



  1 EVGA generally sells its GPU-based graphics cards through four main channels: (1) e-
  2 tailers (e.g., Amazon); (2) retailers; (3) distributors; and (4) systems integrators. Id.
  3         Demand for GPU-based graphics cards can be highly variable as it depends on
  4 consumers seeking high-end gaming equipment and businesses seeking extremely fast
  5 graphics processing software. Id. at ¶ 4. For perspective, in 2019, across all GPU-
  6 based SKUs, EVGA sold more than 600,000 units. Id. at ¶ 5.
  7         At any given time, EVGA carries an extensive current line of GPU-based cards.
  8 Id. at ¶ 4. For instance, EVGA’s current line offering includes more than 400 distinct
  9 SKUs (store keeping units) of GPU-based cards with NVIDIA chipsets. Id. at ¶ 5. On
 10 average, a given EVGA GPU-based graphics card SKU will remain in the current line
 11 for approximately 2 years. Id. So if, as in this case, a subpoena asks EVGA to list out
 12 all NVIDIA-based products it has offered over a 5+ year period, the subpoena would
 13 require EVGA to specify approximately 500 distinct SKUs. Id.
 14         In addition to the current line, at any given time, EVGA may have (mostly
 15 nominal) inventory of legacy products based upon ongoing final sell-through, RMAs
 16 (return merchandising authorizations), or other returns. Id. at ¶ 6. Currently, EVGA
 17 has legacy inventory of as many as 100 distinct SKUs for NVIDIA GPU-based
 18 graphics cards totaling not more than 10,000 units (these very small inventory sizes
 19 total less than 2% of annual sales). Id. These are not generally promoted for sale but
 20 will typically be liquidated over time to close out specific SKUs. Id.
 21         C.    Invensas’ Subpoena and EVGA’s Objections
 22         On February 19, 2020, Invensas issued a Subpoena requesting documents and
 23 testimony from EVGA for use in the Underlying Action. See Subpoena Attach. A at 1
 24 (Ex. H). The Subpoena requests information regarding “EVGA Products,” i.e., “any
 25 EVGA product or device incorporating one or more Accused NVIDIA Chipset that has
 26 been sold in the United States, or imported into the United States, between May 2013
 27 and the present.” Id. at 2. The Subpoena defined “Accused NVIDIA Chipset(s)” by
 28 listing thirty-six NVIDIA GPUs by their product family numbers. Id. The Subpoena
                                                 5
                                                           Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 14 of 33 Page ID #:14



  1 included four requests for documents (“Requests”): (1) EVGA Products; (2) unit sales
  2 and revenue for EVGA Products; (3) agreements with NVIDIA; and (4)
  3 communications with NVIDIA. Id. at 5. The Subpoena also included eight deposition
  4 topics (“Topics”): (1) EVGA Products; (2) unit sales and revenue for EVGA Products;
  5 (3) agreements with NVIDIA; (4) EVGA supply chain; (5) communications with
  6 NVIDIA; (6) identification of relevant documents; (7) meaning and authenticity of
  7 produced documents; and (8) search for responsive documents. Id. at 6.
  8        On March 18, 2020, EVGA timely served objections to Invensas’ Subpoena. See
  9 EVGA Objections to Subpoena (Ex. I); see also Song Decl. at ¶ 18. Accordingly,
 10 EVGA and Invensas engaged in several meet and confers and sent numerous emails
 11 discussing the scope of the Subpoena. See Song Decl. at ¶¶ 17-25; see also June 16,
 12 2020 Email from Song to Garten (and earlier emails) (Ex. J); April 27, 2020 Email
 13 from Garten to Song (and earlier emails) (Ex. K). These discussions led to two
 14 modifications of the Subpoena.       First, Invensas agreed to temporarily table the
 15 deposition and Requests 3 and 4. See Song Decl. at ¶ 20. Second, Invensas agreed to
 16 modify the relevant time frame from May 2013 – present to: (a) October 2014 - present,
 17 for EVGA Products containing the GP100 or GV100; and (b) October 2014 - October
 18 2018, for EVGA Products containing the other 34 identified NVIDIA Chipsets
 19 (collectively, “Relevant Time Period”). Id. at ¶ 23; see also April 27 Email (Ex. K).
 20 III.   LEGAL STANDARDS
 21        A.     Discovery Under a Rule 45 Subpoena
 22        The scope of discovery for a Rule 45 subpoena is defined by Rule 26. See Fed.
 23 R. Civ. P. 45 advisory committee’s note to 1970 amendment. Rule 26 provides that
 24 “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to
 25 any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.
 26 P. 26(b)(1). However, courts are required to limit discovery if, inter alia, it “can be
 27 obtained from some other source that is more convenient, less burdensome, or less
 28 expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).
                                               6
                                                        Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 15 of 33 Page ID #:15



  1         “Although Rule 26(b) applies equally to discovery of nonparties, the fact of
  2 nonparty status may be considered by the court in weighing the burdens imposed in
  3 the circumstances.” Katz v. Batavia Marine & Sporting Supplies, Inc., 984 F.2d 422,
  4 424 (Fed. Cir. 1993) (citations omitted); see also Moon v. SCP Pool Corp., 232 F.R.D.
  5 633, 638 (C.D. Cal. 2005). “A party or attorney responsible for issuing and serving a
  6 subpoena must take reasonable steps to avoid imposing undue burden or expense on a
  7 person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). “Non-parties are afforded
  8 extra protection from the courts under this rule.” Essociate, Inc. v. Blue Whaler Invs.,
  9 LLC, No. 10-cv-2107, 2012 WL 12953823, at *3 (C.D. Cal. Apr. 12, 2012).
 10         B.    Motion to Quash a Rule 45 Subpoena
 11         “On timely motion, the court for the district where compliance is required must
 12 quash or modify a subpoena that: … (iv) subjects a person to undue burden.” Fed. R.
 13 Civ. P. 45(d)(3)(A). Additionally, if the subpoena “requires disclosure of a trade secret
 14 or other confidential research, development, or commercial information, ... the court
 15 may ... quash ... the subpoena ....” Fed. R. Civ. P. 45(d)(3)(B).
 16         “In determining whether a subpoena poses an undue burden, courts ‘weigh the
 17 burden to the subpoenaed party against the value of the information to the serving
 18 party.’” Amini Innovation Corp. v. McFerran Home Furnishings, Inc., 300 F.R.D. 406,
 19 409 (C.D. Cal. 2014) (citing Moon, 232 F.R.D. at 637). “[O]ther factors a court should
 20 consider include the relevance of the requested information and the breadth or
 21 specificity of the discovery request.” Id. at 409-10 (citing Moon, 232 F.R.D. at 637);
 22 see also Mannington Mills, Inc. v. Armstrong World Indus., 206 F.R.D. 525, 529 (D.
 23 Del. 2002) (holding that in ruling on a motion to quash, the “court is required to apply
 24 the balancing standards—relevance, need, confidentiality and harm.”).           “[I]f the
 25 sought-after documents are not relevant nor calculated to lead to the discovery of
 26 admissible evidence, then any burden whatsoever imposed upon [the answering party]
 27 would be by definition ‘undue.’” WPIX, Inc. v. Broad. Music, Inc., No. 11-cv-4052,
 28 2011 WL 9753912, at *2 (C.D. Cal. July 5, 2011); see also Mannington Mills, 206
                                                7
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 16 of 33 Page ID #:16



  1 F.R.D. at 529 (“[E]ven if the information sought is relevant, discovery is not allowed
  2 where no need is shown, or where compliance is unduly burdensome, or where the
  3 potential harm caused by production outweighs the benefit.”).
  4         In addition, “[i]n its undue burden inquiry, the Court properly may evaluate
  5 whether information requested through a nonparty subpoena is readily available from
  6 a party.” Duong v. Groundhog Enters., Inc., No. 2:19-cv-01333, 2020 WL 2041939,
  7 at *7 (C.D. Cal. Feb. 28, 2020) (citing cases finding undue burden on a nonparty when
  8 the information could be obtained from a party); see also Metro-Goldwyn-Mayer
  9 Studios, Inc. v. Grokster, Ltd., 218 F.R.D. 423, 424 (D. Del. 2003) (“It is incumbent
 10 upon counsel in the first instance to order discovery demands, particularly against non-
 11 parties, in such a way that the burdens of giving evidence are reasonable, under all of
 12 the circumstances presented.”); Haworth, Inc. v. Herman Miller, Inc., 998 F.2d 975,
 13 978 (Fed. Cir. 1993) (finding district court “properly require[d] [defendant] to seek
 14 discovery from its party opponent before burdening the nonparty”).
 15         “The party moving to quash a subpoena has the burden of persuasion, ‘but the
 16 party issuing the subpoena must demonstrate the discovery sought is relevant.’” Vysata
 17 v. Menowitz, No. 18-cv-06157, 2019 WL 2871145, at *1 (C.D. Cal. May 30, 2019).
 18 IV.     INVENSAS’ SUBPOENA SHOULD BE QUASHED IN ITS ENTIRETY
 19         Invensas’ Subpoena should be quashed in its entirety because it is overbroad and
 20 would impose an undue burden on Nonparty EVGA, particularly given that Invensas
 21 can obtain the information it supposedly needs from party-Defendant NVIDIA. It also
 22 seeks irrelevant, confidential information that would harm EVGA if disclosed. Each
 23 of the Requests and Topics included in the Subpoena are addressed below.
 24         A.    The Court Should Quash Invensas’ Requests for Identification of
 25               EVGA Products and Unit Sales (Requests 1 and 2)
 26         Requests 1 and 2 seek documents sufficient to identify: (1) each EVGA Product;
 27 (2) each Accused NVIDIA Chipset (by product family number) incorporated in each
 28 EVGA Product; and (3) the number of units of each EVGA Product sold in the U.S.
                                                8
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 17 of 33 Page ID #:17



  1 during the Relevant Time Period. These Requests should be quashed because they seek
  2 irrelevant, burdensome, and unnecessary information.
  3               1.     Requests 1 and 2 Seek Irrelevant Information
  4         Invensas argues that sales of EVGA Products are relevant to its accounting of
  5 NVIDIA GPUs under its induced infringement claims. But Invensas has not contested
  6 that, in its May 4 Order, the Delaware Court found that this information is not necessary
  7 to support its original induced infringement theories. Instead, Invensas asserts new,
  8 speculative theories that are untied to the requested information. Thus, Requests 1 and
  9 2 seek irrelevant information under both Invensas’ prior and new inducement theories.
 10                      a.    Invensas’ Prior Induced Infringement Theories
 11         Invensas previously argued that “NVIDIA sold accused products to companies
 12 abroad and then induced those companies to sell the accused products in the U.S.” See
 13 supra at § II.A.2. However, because NVIDIA stipulated that all its worldwide sales
 14 are U.S. sales, Invensas can assert direct infringement for any sales made directly by
 15 Defendant NVIDIA, without resorting to an induced infringement theory. Id. Indeed,
 16 the Delaware Court denied Invensas’ motion to compel NVIDIA’s customer
 17 information that was supposedly “critical” to its inducement claims because NVIDIA’s
 18 stipulation made such discovery unnecessary. See May 4 Order at 2 (Ex. B) (“Absent
 19 some showing that there is some potential prejudice to Plaintiffs by the proposed
 20 stipulation, I am not going to order what appears to be unnecessary discovery.”).
 21         Invensas also previously argued that it “may discover” that sales made by
 22 NVIDIA’s wholly-owned subsidiaries subject NVIDIA to liability for direct or induced
 23 infringement. See supra at § II.A.2. The Delaware Court first noted that NVIDIA
 24 likely could produce its subsidiaries’ sales information. See May 4 Order at 2 (Ex. B)
 25 (“[I]t is likely that Defendant has the power to produce records ….”). Nonetheless, the
 26 Delaware Court held that the “power [to produce records] does not make the wholly-
 27 owned subsidiaries parties to this case or Defendant legally responsible for the actions
 28 of the subsidiaries. Thus, the records appear to be irrelevant.” Id.
                                                9
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 18 of 33 Page ID #:18



  1         In sum, Invensas previously made the same relevance arguments about
  2 NVIDIA’s subsidiaries’ sales that it made for EVGA’s sales (e.g., relevance to induced
  3 infringement). The Delaware Court rejected these arguments when it denied Invensas’
  4 motion to compel, stating that NVIDIA’s subsidiaries’ sales were “irrelevant.” As a
  5 nonparty, EVGA should not have to produce its sales data to support an inducement
  6 theory when the Delaware Court refused to compel similar discovery from a party.
  7                      b.     Invensas’ New Induced Infringement Theories
  8         Invensas now argues that NVIDIA may be liable for induced infringement for:
  9 (1) “contracting to sell the accused GPUs to companies such as EVGA, with
 10 knowledge that EVGA would incorporate those GPUs in graphics cards and sell them
 11 throughout the U.S.;” and (2) “authorizing EVGA to sell products in the United States
 12 using NVIDIA’s trademarks and IP (e.g., ‘GeForce’).” May 22, 2020 Email from
 13 Garten to Song (Ex. J). Both of its new theories are speculative and neither justifies
 14 the discovery Invensas seeks.
 15         Invensas’ contract theory fails for several reasons. First, it is inapplicable to
 16 EVGA because EVGA does not have any sales agreement with NVIDIA. See Darwin
 17 Decl. at ¶ 26. Moreover, even if NVIDIA had a contract to sell Accused Products to
 18 EVGA, any sale made by Defendant NVIDIA would be: (1) included in the worldwide
 19 sales reports that NVIDIA produced; and (2) based on NVIDIA’s stipulation, included
 20 in Invensas’ direct infringement claims. Allowing this discovery from EVGA runs the
 21 very risk of double-counting that Invensas itself raised with the Delaware Court.
 22         Invensas’ trademark and IP license theory also fails for similar reasons. First, it
 23 is speculative as it does not refer to any actual license, but merely refers to a possible
 24 license because NVIDIA’s website identifies “GeForce” as an NVIDIA trademark. See
 25 May 22 Email (Ex. J); see also https://www.nvidia.com/en-us/about-nvidia/legal-info/
 26 (Ex. L). “[R]equested information is not relevant to ‘subject matter involved’ in the
 27 pending action if the inquiry is based on the party’s mere suspicion or speculation.”
 28 Micro Motion, Inc. v. Kane Steel Co., 894 F.2d 1318, 1326 (Fed. Cir. 1990); see also
                                                10
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 19 of 33 Page ID #:19



  1 Barry v. Medtronic, Inc., No. 16-mc-47, 2016 WL 1056783, at *1 (E.D. Pa. Mar. 17,
  2 2016); Fadalla v. Life Auto. Prod., Inc., 258 F.R.D. 501, 508 (M.D. Fla. 2007) (holding
  3 that a nonparty is not required to produce information relevant to a speculative claim).
  4         Second, it is insufficient because courts have held that “the mere act of licensing
  5 by itself does not evince an intent to induce infringement.” L.A. Gear, Inc. v. E.S.
  6 Originals, Inc., 859 F. Supp. 1294, 1301 (C.D. Cal. 1994) (emphasis in original). A
  7 trademark license merely frees the licensee from a legal bar that would otherwise
  8 prevent it from accessing the goodwill associated with the trademark. Id.
  9         Finally, Invensas fails to explain how the requested discovery is different from
 10 that denied by the Delaware Court. It does not show that NVIDIA GPUs contained in
 11 EVGA Products would not already be accounted for in NVIDIA’s produced financial
 12 records or are distinct from those sold by NVIDIA’s wholly-owned subsidiaries.
 13 Without such a distinction, Requests 1 and 2 are essentially an attempt to circumvent
 14 the May 4 Order. EVGA should not be required to produce information that the
 15 Delaware Court denied Invensas from obtaining from NVIDIA for lack of relevance.
 16         In sum, Invensas does not contest that the Delaware Court found that this
 17 information is not necessary to support its original induced infringement theories, and
 18 its new theories fare no better, as they are speculative, inapplicable, and insufficient to
 19 establish the relevance of the requested information. Because Invensas failed to meet
 20 its burden to show their relevance, Requests 1 and 2 should be quashed.
 21                2.    Requests 1 and 2 Would Impose an Undue Burden on EVGA
 22         Complying with Invensas’ interpretation of Requests 1 and 2 would impose a
 23 significant burden on EVGA because none of the information sought by these requests
 24 is readily available or kept in the requested form in the ordinary course of its business.
 25 See Darwin Decl. at ¶¶ 13-17. It is unclear what authority Invensas believes gives it
 26 the ability to use a subpoena to force EVGA to assemble records and create documents
 27 that it does not use in the ordinary course of its business or have easy access to.
 28         The Subpoena defines “EVGA Product” as any product sold in the U.S. during
                                                 11
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 20 of 33 Page ID #:20



  1 the Relevant Time Period that contains an “Accused NVIDIA Chipset.” Requests 1
  2 and 2 essentially seek a spreadsheet that, for each EGVA Product, includes: (1) an
  3 EVGA Product identifier; (2) the Accused NVIDIA Chipset product family number;
  4 and (3) the number of units sold. However, the sales information EVGA maintains in
  5 the ordinary course of its business usually does not include the NVIDIA GPU product
  6 family numbers contained in its products. Id. at ¶ 14. Thus, there is no pre-existing
  7 document or report that can be readily generated containing the requested information.
  8         Moreover, creating a spreadsheet containing the requested information would
  9 impose a significant burden on EVGA. Id. at ¶¶ 15-16. The task would require efforts
 10 from EVGA’s product team, accounting and IT departments, and a supervisor
 11 coordinating their efforts. Id. at 15. Specifically, EVGA would have to dedicate
 12 members of its product team to specify the estimated 500 SKUs that contain an
 13 Accused NVIDIA Chipset. At the same time, EVGA’s accounting and IT departments
 14 would have to create more than 20 large quarterly sales reports, each taking significant
 15 processing time (4+ hours). Id. Then, the data from the product team and the quarterly
 16 sales reports would need to be aggregated, combined, filtered, scrubbed, and proofed.
 17 Id. EVGA estimates that it would take 80 to 100 hours of EVGA employee time to
 18 create a list of responsive SKUs and unit sales by SKU, from the product lines that
 19 were current during the Relevant Time Period. Id. at ¶ 16.
 20         If legacy products were included, this process would take longer. Id. at ¶ 17.
 21 For example, EVGA’s product team would have to review even more SKUs to account
 22 for legacy products. Id. Moreover, because of the relatively short life-cycle of GPU-
 23 based graphics cards, the burden on EVGA to investigate legacy products would likely
 24 be disproportionately greater than any benefit to Invensas. Id. For example, EVGA
 25 currently has legacy inventory of as many as 100 distinct SKUs and estimates that total
 26 sales for legacy NVIDIA GPU-based graphics cards are less than 2% of annual sales.
 27 Id. Thus, the increased burden on EVGA for legacy products greatly outweighs the
 28 minimal added value to Invensas. See Amini, 300 F.R.D. 406 at (“In determining
                                               12
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 21 of 33 Page ID #:21



  1 whether a subpoena poses an undue burden, courts ‘weigh the burden to the subpoenaed
  2 party against the value of the information to the serving party.’”).
  3               3.     Requests 1 and 2 Are Unnecessary
  4        Requests 1 and 2 are also unnecessary because Invensas can obtain any arguably
  5 relevant information from Defendant NVIDIA rather than burdening Nonparty EVGA.
  6 For example, EVGA sends NVIDIA weekly reports that show the total number of units
  7 of each NVIDIA-based graphics card shipped to EVGA’s customers by channel.
  8 Darwin Decl. at ¶ 25. These weekly reports were intended to give NVIDIA insight as
  9 to how much of its product was hitting the market, generally, each week. Id. Thus,
 10 even if this information were relevant, the burden on EVGA to create records to meet
 11 Invensas’ request is especially significant considering that business records that are
 12 created in the ordinary course of EVGA’s business and sent to NVIDIA provide
 13 Invensas with much of the information (sales by units) that it claims to need.
 14        In sum, Requests 1 and 2 should be quashed because they impose an undue
 15 burden on EVGA by seeking irrelevant information not maintained in the ordinary
 16 course of its business, especially when actual business records provide the information
 17 Invensas claims it needs and can be obtained from NVIDIA.
 18        B.     The Court Should Quash Invensas’ Request for Revenue (Request 2)
 19        Request 2 seeks, in part, revenue for sales of EVGA Products. This Request
 20 should be quashed because it is overly broad, unduly burdensome, and seeks irrelevant,
 21 confidential information that if disclosed will cause competitive harm to EVGA.
 22               1.     Request 2 Seeks Irrelevant Information
 23         Invensas argues that revenue for EVGA Products sold in the U.S. is relevant to
 24 the determination of a reasonable royalty under Georgia-Pacific Factor 11: “The extent
 25 to which the infringer has made use of the invention; and any evidence probative of the
 26 value of that use.” See May 22 Email (Ex. J). This argument fails for several reasons.
 27         First, because EVGA’s revenue is confidential and not shared with NVIDIA in
 28 the ordinary course of business, it would not have been available to either Invensas or
                                               13
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 22 of 33 Page ID #:22



  1 NVIDIA during any hypothetical negotiation.           “The hypothetical negotiation …
  2 attempts to ascertain the royalty upon which the parties would have agreed had they
  3 successfully negotiated an agreement just before infringement began.” Lucent Techs.,
  4 Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009) (citing Georgia-Pac. Corp.
  5 v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)). “The hypothetical
  6 negotiation tries, as best as possible, to recreate the ex ante licensing negotiation
  7 scenario and to describe the resulting agreement.” Id.
  8         Second, courts have denied discovery of a customer’s sales revenue as irrelevant
  9 to the determination of a reasonable royalty. For example, in Itex Inc. v. Westex, Inc.,
 10 the plaintiffs sued manufacturers of allegedly patented fabrics and the customers who
 11 purchased the fabrics for use in garments for infringement of their patent for flame
 12 retardant fabric. No. 05-cv-61110, 2011 WL 856583, *1 (N.D. Ill. Mar. 9, 2011). The
 13 plaintiffs moved to compel discovery into the customer-defendants’ revenue from the
 14 sale of garments incorporating the allegedly patented fabrics. Id. The customers
 15 objected, arguing their sales revenue was irrelevant and that compliance would impose
 16 an undue burden on them. Id. The Court denied plaintiffs’ motion to compel, finding
 17 that the customers’ “downstream sales information is not relevant in this case to any
 18 theory of damages.” Id. at *4. In so holding, the Court rejected the plaintiffs’ assertion
 19 that the customers’ data was relevant under the Georgia-Pacific framework because
 20 the injury from the alleged infringement was completely captured by the
 21 manufacturer’s sales of infringing fabrics. Id.
 22         Similarly, in In re Trustees of Boston University Patent Cases (“BU Patent
 23 Cases”), the Court rejected the plaintiff’s argument that sales and revenues of
 24 customers was relevant to damages against a manufacturer accused of patent
 25 infringement. No. 13-cv-12327, 2014 WL 12576638 (D. Mass. May 16, 2014). In the
 26 BU Patent Cases, the plaintiff sued light emitting diode (“LEDs”) manufacturers and
 27 sellers of consumer products that contained LEDs (the “Customer-Defendants”) for
 28 patent infringement. Id. at *1. The Customer-Defendants moved to stay the actions
                                                14
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 23 of 33 Page ID #:23



  1 against them pending resolution of the plaintiff’s suit against the LED manufacturers.
  2 Id. In opposition to the motion to stay, the plaintiff argued it would be prejudiced by a
  3 stay because it would lose the ability to conduct discovery from the Customer-
  4 Defendants on their downstream customers and sales and revenue information. Id. at
  5 *4. The Court rejected this argument, noting it was “disinclined to impose significant
  6 discovery burdens on the Customer-Defendants.” Id. at *5. In so doing, the Court
  7 found that “the sales and revenues of the Customer Defendants, derived from their
  8 downstream sales of end products, appear[ed] to have little relevance to [Plaintiff]’s
  9 damages claims against the LED manufacturers.” Id.
 10         Just as in Itex and the BU Patent Cases, EVGA’s revenue is irrelevant to any
 11 theory of liability or calculation of damages. Any calculation regarding the reasonable
 12 royalty base or rate would depend on NVIDIA’s sales and revenue, not on EVGA’s
 13 revenue. In fact, allowing discovery into EVGA’s revenues would be even more
 14 inappropriate than in Itex and BU Patent Cases, as EVGA is a nonparty, whereas in
 15 Itex and the BU Patent Cases, the customers were defendants in the actions.
 16         Third, Invensas misunderstands Factor 11. In Lucent Techs., the Federal Circuit
 17 stated: “Factor 11 relies on evidence about how much the patented invention has been
 18 used. Implicit in this factor is the premise that an invention used frequently is generally
 19 more valuable than a comparable invention used infrequently.” 580 F.3d at 1333.
 20 Thus, Factor 11 does not relate to the monetary value of a downstream product, but
 21 rather, relates to the frequency that an invention has been used.
 22         Tellingly, the only cases cited by Invensas do not even mention Georgia-Pacific
 23 Factor 11 and are easily distinguishable. For example, in Crocs, Inc. v. Effervescent,
 24 Inc., the Court never mentions Georgia-Pacific, let alone Factor 11. No. 06-cv-00605,
 25 2017 WL 3888455 (D. Colo. Jan. 30, 2017). Furthermore, in Crocs, Walgreens’ sales
 26 and revenue were relevant to damages because Walgreens was a pure reseller of the
 27 accused product and there were no additional components added by Walgreens. Id. at
 28 *3. In addition, the Court held that Walgreens’ resales were discoverable because they
                                                 15
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 24 of 33 Page ID #:24



  1 were also relevant to the defendant’s antitrust counterclaims. Id.
  2        Invensas also cites Kilopass Tech. Inc. v. Sidense Corp., but that case also did
  3 not discuss Georgia-Pacific, let alone Factor 11. No. 10-cv-02066, 2011 WL 2470493
  4 (N.D. Cal. June 21, 2011). Indeed, there was no discussion whatsoever regarding the
  5 relevance of the financial information at issue. Id. at *3. In fact, the subpoenaed
  6 nonparty (Amimon) did not object to producing its financial information and even
  7 produced some financial information before it filed its opposition to the motion to
  8 compel. See Amimon Opp’n to Mot. to Compel at 6, Kilopass Tech. Inc. v. Sidense
  9 Corp., No. 10-cv-02066 SI, ECF No. 109 (N.D. Cal. June 3, 2011) (Ex. M).
 10        Here, EVGA is not a mere reseller, but rather, it uses NVIDIA GPUs to build
 11 custom graphics cards. Darwin Decl. at ¶ 2. In addition, as a nonparty, EVGA has not
 12 asserted any counterclaim placing its revenue at issue, but rather, timely objected to
 13 producing such revenue information based on their irrelevance and undue burden. See
 14 Song Decl. at ¶ 18; see also EVGA Objections to Subpoena (Ex. I). Thus, the cases
 15 cited by Invensas are inapposite.
 16        Fourth, Invensas’ argument that “[t]he prices paid by end users for accused
 17 products in the United States—in sales transactions that NVIDIA induced—is
 18 probative of the value of NVIDIA’s usage of the patented technology,” is flawed
 19 because it ignores unpatented components included in downstream products that
 20 contribute to their value. See May 22 Email (Ex. J). Georgia-Pacific Factor 11 focuses
 21 on the use “of the invention,” not on unpatented components. For example, in Lucent
 22 Techs., the patent involved “a method of entering information into fields on a computer
 23 screen without using a keyboard” and the accused product was a date-picker tool in
 24 Microsoft Outlook. 580 F.3d at 1308, 1317. Under Invensas’ flawed reasoning, the
 25 value of a laptop with Microsoft Outlook would be probative of the value of the date-
 26 picker tool. But the Federal Circuit came to the opposite conclusion, vacating the jury
 27 award for misapplying the entire market value rule. Id. at 1336.
 28        In sum, because revenue from sales of EVGA Products is irrelevant to Invensas’
                                               16
                                                        Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 25 of 33 Page ID #:25



  1 claim for damages, “any burden whatsoever imposed upon [EVGA] would be by
  2 definition ‘undue.’” WPIX, Inc., 2011 WL 9753912, at *2.
  3               2.    Request 2 Would Impose an Undue Burden on EVGA
  4         In addition to the burden discussed supra at § IV.A.2, producing revenue
  5 information for EVGA Products would impose additional undue burden on EVGA
  6 because the information sought by these requests is not readily available or kept in the
  7 requested form in the ordinary course of its business. See Darwin Decl. at ¶¶ 14-15.
  8         In general, EVGA’s sales process is complex, not consisting of single-item
  9 purchase orders or invoices, but rather comprised of negotiated, bulk-item purchase
 10 orders and invoices. Id. at ¶ 19. Any given purchase order may cover more than dozens
 11 of EVGA SKUs, some of which may include NVIDIA-components and some of which
 12 may not. Id. EVGA has more than 20 material customers, each with distinct business
 13 terms, such as timing of payment, discounts, promotional support, return policies for
 14 unsold merchandise, etc. Id. at ¶ 20. Most of these customers buy a variety of products
 15 from EVGA, not just NVIDIA GPU-based graphics cards. Id. Customers pay EVGA;
 16 but, EVGA and its customers typically also exchange a complex series of credit and
 17 debit memos covering returns, offsets, and credits (discussed further below). Id. at ¶
 18 21. But typically, these payments are similarly bulk in nature and must be allocated to
 19 delivered products. Id.
 20         Thus, although purchase orders and invoices contain some pricing information,
 21 the ultimate price paid per unit is affected by many factors: (a) NVIDIA rebates made
 22 available both to EVGA’s customers and in some cases directly to consumers;
 23 (b) EVGA promotional offers, used after delivery to help channels clear inventory (for
 24 instance, EVGA might offer a retailer $10/unit in credit for a certain period of time on
 25 a certain SKU); and (c) and other credits like price matching, point-of-sale rebates,
 26 consumer rebates, and general marketing support credits. Id. at ¶ 22. For these reasons,
 27 compiling revenue information in the form requested would require extensive
 28 additional time and impose an undue burden on EVGA.
                                               17
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 26 of 33 Page ID #:26



  1                3.    Request 2 Seeks Confidential Information
  2         In general, the pricing information between EVGA and its customers is
  3 confidential, is not publicly-disclosed, and is not disclosed to NVIDIA. Id. at ¶¶ 23-
  4 24. NVIDIA can never be fully screened from this information given its party status.
  5 Id. at ¶ 24. Public disclosure of EVGA’s confidential pricing and revenue information,
  6 especially to EVGA’s customers, would competitively harm EVGA. Id. The clearly
  7 confidential nature of EVGA’s pricing and revenue information is thus, an additional
  8 basis supporting quashing Request 2, especially since Invensas has not shown a
  9 substantial need for such information or ensured that EVGA will be reasonably
 10 compensated. See Fed. R. Civ. P. 45(d)(3)(B).
 11         While Invensas argues that “courts routinely protect the confidentiality of
 12 sensitive financial data during trials (e.g., by sealing the courtroom for limited portions
 13 of testimony or argument),” it does not ensure that such procedures would apply to
 14 EVGA’s revenue information. See May 22 Email (Ex. J). Moreover, Invensas does
 15 not explain how NVIDIA, as a party, could be excluded from such disclosure at trial.
 16 Thus, Invensas fails to adequately address the competitive harm EVGA would suffer
 17 if its confidential revenue information were disclosed to NVIDIA or its customers.
 18         In sum, Request 2 should be quashed because it imposes an undue burden on
 19 EVGA by seeking irrelevant revenue information not maintained in the ordinary course
 20 of its business, and would cause EVGA competitive harm if disclosed.
 21         C.     The Court Should Quash the Requests for EVGA’s Agreements and
 22                Communications with NVIDIA (Requests 3 and 4)
 23         Requests 3 and 4 seek EVGA’s agreements and communications with NVIDIA,
 24 respectively. Because Invensas can obtain these documents from NVIDIA, these
 25 requests should be quashed as burdensome and unnecessary. Their overbreadth,
 26 irrelevance, and potential for improper use also support quashing Requests 3 and 4.
 27                1.    Requests 3 and 4 Are Burdensome and Unnecessary
 28         Because Invensas can obtain any relevant documents from NVIDIA, Requests 3
                                                 18
                                                          Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 27 of 33 Page ID #:27



  1 and 4 are unnecessary and would impose an undue burden on EVGA. Invensas
  2 concedes that it can obtain these documents from NVIDIA, but claims that it included
  3 these requests in the Subpoena as a precautionary measure in case NVIDIA does not
  4 produce them in the Underlying Action. See Song Decl. at ¶ 20. Considering the
  5 timing of the Subpoena, however, Invensas’ purported rationale is, at best, speculative.
  6        Under the current schedule, the deadline for NVIDIA to substantially complete
  7 its document production is August 19, 2020. See Scheduling Order at ¶ 3c, Underlying
  8 Action, ECF No. 25 (Ex. N). Invensas served EVGA with a Subpoena requesting
  9 documents it can obtain from NVIDIA on February 19—seven months before NVIDIA
 10 had to substantially complete its document production.
 11        Also, the parties were not permitted to serve email production requests on other
 12 parties until after March 21, 2020. See E-Discovery Order at ¶ 19, Underlying Action,
 13 ECF No. 37 (Ex. O). Invensas served the Subpoena on EVGA on February 19, and
 14 listed March 6 as the compliance date. Moreover, as of May 1, Invensas still had not
 15 yet served NVIDIA with any email requests. See Song Decl. at ¶ 21. Thus, Invensas
 16 requested emails from EVGA before even serving similar requests on NVIDIA.
 17        Courts routinely quash subpoenas seeking documents from a nonparty that can
 18 be obtained from a party. See, e.g., Nidec Corp. v. Victor Co. of Japan, 249 F.R.D.
 19 575, 577 (N.D. Cal. 2007) (“There is simply no reason to burden nonparties when the
 20 documents sought are in possession of the party defendant.”); In re Delta, No. 17-mc-
 21 328, 2018 WL 5033756, at *6 (D. Del. Oct. 17, 2018) (finding undue burden on
 22 nonparty to produce communications with a party); Avago Techs. U.S., Inc v. IPtronics
 23 Inc., 309 F.R.D. 294, 300 (E.D. Pa. 2015) (holding that “documents should first be
 24 sought from a party instead of a non-party, particularly where the non-party is a
 25 customer of the party”). Two cases from this District are particularly analogous.
 26        First, just like Invensas, in Moon v. SCP Pool Corp., the plaintiffs served a
 27 subpoena on a nonparty seeking inter alia documents and agreements between the
 28 nonparty and the defendant. 232 F.R.D. 633, 635 (C.D. Cal. 2005). The Court noted
                                               19
                                                        Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 28 of 33 Page ID #:28



  1 that the “requests all pertain to defendant, who is a party, and, thus, plaintiffs can more
  2 easily and inexpensively obtain the documents from defendant, rather than from
  3 nonparty KSA.” Id. at 638. The Court granted the motion to quash and held: “Since
  4 plaintiffs have not shown they have attempted to obtain these documents from
  5 defendant, the Court finds that, at this time, requiring nonparty KSA to produce these
  6 documents is an undue burden on nonparty KSA.” Id.
  7         Second, just like Invensas, in Duong v. Groundhog Enterprises, Inc., the plaintiff
  8 served a subpoena on a nonparty seeking inter alia agreements between the nonparty
  9 and the defendant before the plaintiff even served a document request on the defendant.
 10 2020 WL 2041939, at *8. The plaintiff explained that he served the subpoena on the
 11 nonparty because he anticipated that the defendant would not produce the documents.
 12 Id. The Court noted that the plaintiff was obliged to first request the documents from
 13 the defendant, review any subsequent production, meet and confer with the defendant
 14 if it found any deficiencies, and raise the dispute with the judge presiding over the
 15 underlying action if the meet and confer were unsuccessful. Id. While the motion to
 16 quash was moot because the plaintiff withdrew the subpoena, the Court granted the
 17 nonparty’s motion for sanctions and awarded attorneys’ fees, stating:
 18             [I]t appears that [plaintiff] chose to get ahead of an anticipated, though
                wholly speculative, deficient production from [defendant] by
 19             imposing a burden on a nonparty. “Nonparty witnesses ... should not
 20             be forced to subsidize an unreasonable share of the costs of litigation
                to which they are not a party.... [A] witness’s nonparty status is an
 21             important factor to be considered in determining whether to allocate
 22             discovery costs on the demanding or the producing party.”
 23 Id. (quoting United States v. CBS, Inc., 666 F.2d 364, 371-72 (9th Cir. 1982)).
 24         In sum, Requests 3 and 4 should be quashed because Invensas can obtain the
 25 requested agreements and communications from NVIDIA.
 26               2.     Requests 3 and 4 Are Overbroad, Irrelevant, and Used for
 27                      Improper Purposes
 28         Their overbreadth, irrelevance, and potential for improper use also justify
                                                 20
                                                           Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 29 of 33 Page ID #:29



  1 quashing Requests 3 and 4. First, the requests are facially overbroad. Neither request
  2 has any time limit whatsoever. During the meet and confer process, Invensas also
  3 refused to put any time restrictions on either request. See Song Decl. at ¶ 20.
  4         With respect to Request 3, Invensas stated that it seeks any agreement applicable
  5 to products sold during the Relevant Time Period. But Invensas only argues that
  6 Request 3 is relevant to its inducement claims. See May 22 Email (Ex. J). To the
  7 extent even still relevant following the Delaware Court’s May 4 Order, any agreement
  8 that was entered into before NVIDIA had knowledge of the Asserted Patents cannot be
  9 evidence of an act of inducement. See L.A. Gear, Inc., 859 F. Supp. at 1302. Thus, at
 10 minimum, this request should have been limited to contracts after October 2014.
 11         With respect to Request 4, in addition to refusing any time restriction, Invensas
 12 seeks production of emails by a nonparty without any limit on the number of custodians
 13 or search terms. Thus, Invensas intentionally inflicts a much greater burden on
 14 Nonparty EVGA than on the parties, who are protected by the Delaware Court’s E-
 15 Discovery Order. See E-Discovery Order at ¶¶ 20-21 (limiting email requests to 8
 16 custodians and 10 search terms) (Ex. O). Because EVGA has about 15 points of contact
 17 with NVIDIA entities residing in multiple continents, if Request 4 were read broadly
 18 to require collection of 15 user email accounts without any time limits, as well as
 19 searches of the collected user email accounts using various terms, such efforts would
 20 be significant. See Darwin Decl. at ¶ 28. Moreover, even if such efforts were taken, it
 21 is highly unlikely that they would result in identification of responsive emails. Id.
 22 Thus, the burden would greatly outweigh any possible benefit to Invensas.
 23         The overbreadth of the requests also increases their irrelevance. For example,
 24 Invensas incorrectly argues that a trademark license would fall under its request for
 25 contracts that “relate to the marketing, distribution, or sale of any EVGA Product.” See
 26 May 22 Email (Ex. J); see also Darwin Decl. at ¶ 26. But even if responsive, such a
 27 trademark license would be irrelevant because “the mere act of licensing by itself does
 28 not evince an intent to induce infringement.” L.A. Gear, Inc., 859 F. Supp. at 1301.
                                               21
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 30 of 33 Page ID #:30



  1        With respect to Request 4, Invensas does not explain why communications
  2 between EVGA and NVIDIA about this litigation are relevant. See Free Stream Media
  3 Corp. v. Alphonso Inc., No. 17-cv-02107, 2017 WL 6209309, at *5 (N.D. Cal. Dec. 8,
  4 2017) (“Plaintiff does not explain why communications between Defendants and
  5 Shazam about this litigation are relevant to the case. Simply because Plaintiff asserts
  6 that these topics are ‘undeniably relevant’ does not automatically make them so.”). For
  7 example, Invensas complains that there are probably communications between EVGA
  8 and NVIDIA about its Subpoena, but fails to explain the relevance of those
  9 communications. See May 22 Email (Ex. J). Since four of the five Asserted Patents
 10 expired by October 2018, communications in 2020 could hardly be considered
 11 necessary evidence of inducement. Invensas’ complaint shows this request is not
 12 narrowly tailored, but rather, is a blind and burdensome fishing expedition.
 13        Finally, Requests 3 and 4 may be used to improperly circumvent orders issued
 14 in the Underlying Action. For example, allowing Invensas to seek EVGA’s emails
 15 with NVIDIA from EVGA would essentially allow it to seek discovery of NVIDIA
 16 emails from more custodians than permitted by the E-Discovery Order. In addition,
 17 similar to how its request for EVGA’s sales information may improperly circumvent
 18 the Delaware Court’s May 4 Order, Requests 3 and 4 could be used to circumvent
 19 future discovery orders issued by the Delaware Court. Such danger for improper use
 20 would be alleviated by simply requiring Invensas to seek such information from
 21 Defendant NVIDIA, not Nonparty EVGA.
 22        In sum, Requests 3 and 4 should be quashed for these additional reasons.
 23        D.     The Court Should Quash the Deposition
 24        “Preparing and sitting for a deposition is always a burden, even when documents
 25 are not requested, particularly for a non-party.” Amini, 300 F.R.D. at 412. Thus,
 26 “courts recognize that ‘[d]iscovery should be more limited to protect nonparty
 27 deponents from harassment, inconvenience or disclosure of confidential documents.’”
 28 Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., No. 04-cv-1371, 2006
                                               22
                                                        Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 31 of 33 Page ID #:31



  1 WL 2604540, at *2 (D. Del. Aug. 24, 2006) (citations omitted). The deposition should
  2 be quashed because it would impose an undue burden on EVGA, especially since many
  3 of the topics are irrelevant and/or the testimony could be obtained from NVIDIA.
  4               1.     EVGA’s Supply Chain (Topic 4)
  5         Topic 4 seeks testimony regarding the supply chain for each EVGA Product,
  6 including the identity and location of every third party involved in the supply chain.
  7 This topic should be quashed because it is overbroad, unduly burdensome, and seeks
  8 irrelevant, confidential information from a nonparty that the Delaware Court denied
  9 Invensas from obtaining from Defendant NVIDIA.
 10         As an initial matter, Invensas does not explain how EVGA’s entire supply chain
 11 is relevant to any issue. “A subpoena that ‘pursues material with little apparent or
 12 likely relevance to the subject matter,’ however, is likely to be quashed as unreasonable
 13 even where the burden of compliance would not be onerous.” Kirschner v. Klemons,
 14 No. 99-cv-4828, 2005 WL 1214330, at *2 (S.D.N.Y. May 19, 2005) (citing Concord
 15 Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 50 (S.D.N.Y.1996)).
 16         Further, information regarding all of EVGA’s manufacturers, suppliers,
 17 distributors, and customers is confidential. It is not publicly-disclosed and EVGA does
 18 not disclose all this information to NVIDIA. See Darwin Decl. at ¶ 31. Disclosure of
 19 this confidential information would harm EVGA. For example, similar to concerns
 20 raised by NVIDIA in opposing Invensas’ motion to compel disclosure of NVIDIA’s
 21 customer information, EVGA also has concerns that Invensas would use this
 22 information to disturb and harass its customers. Id. at ¶ 32.
 23         Notably, the Delaware Court’s May 4 Order denied Invensas’ motion to compel
 24 disclosure of all NVIDIA’s customers. See May 4 Order at 2 (Ex. B). As a nonparty,
 25 EVGA should not have to identify its customers when it was not required of a party.
 26               2.     Documents Requested by Subpoena (Topics 1-3 and 5)
 27         Deposition Topics 1-3 and 5 correspond to Requests 1-4, respectively. The same
 28 burden described above for the Requests would also apply to these Deposition Topics.
                                                23
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 32 of 33 Page ID #:32



  1 In fact, a deposition would be even more onerous than producing documents due to the
  2 burden of preparing a witness to provide such testimony.
  3         Thus, even if EVGA were required to produce financial information in response
  4 to Requests 1 and 2, a deposition is still not needed to explain the documents because
  5 written instructions would be sufficient.        See Intermarine, LLC v. Spliethoff
  6 Bevrachtingskantoor, B.V., 123 F. Supp. 3d 1215, 1217-18 (N.D. Cal. 2015) (holding
  7 that a deposition was unnecessary where text files explained the produced records). In
  8 addition, even if EVGA is required to produce documents in response to Requests 3
  9 and 4, a deposition is still not needed because Invensas can question NVIDIA witnesses
 10 regarding any agreements and communications with EVGA. See Audio MPEG, Inc. v.
 11 HP Inc., No. 16-mc-80271, 2017 WL 950847, at *6 (N.D. Cal. Mar. 10, 2017).
 12               3.     Admissibility of Documents Produced (Topics 6-8)
 13         Deposition Topics 6-8 generally relate to ancillary issues, such as searches for
 14 responsive documents (Topic 8), identification of relevant documents (Topic 6), and
 15 the meaning and authenticity of produced documents (Topic 7). A deposition is not
 16 needed for these topics, as they can be addressed through documents or affidavits. See
 17 Intermarine, LLC, 123 F. Supp. 3d at 1217-18 (“Rule 902(11) ‘was intended to obviate
 18 the need for live witnesses to parade to the stand to support the admission into evidence
 19 of business records.’”) (internal citation omitted); see also Darwin Decl. at ¶ 34.
 20 V.      INVENSAS SHOULD BE ORDERED TO PAY EVGA’S COSTS
 21         Rule 45 requires “reasonable steps to avoid imposing undue burden or expense
 22 on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). “The court for the
 23 district where compliance is required must enforce this duty and impose an appropriate
 24 sanction—which may include lost earnings and reasonable attorney’s fees—on a party
 25 or attorney who fails to comply.” Id. The Ninth Circuit has clarified that undue burden
 26 warranting sanctions exists “when a party issues a subpoena in bad faith, for an
 27 improper purpose, or in a manner inconsistent with existing law.” Legal Voice v.
 28 Stormans Inc., 738 F.3d 1178, 1185 (9th Cir. 2013).
                                                24
                                                         Nonparty EVGA’s Mot. to Quash
Case 8:20-mc-00014-CJC-DFM Document 1 Filed 07/07/20 Page 33 of 33 Page ID #:33



  1         Here, Invensas failed to take reasonable steps to avoid imposing an undue burden
  2 on EVGA. For example, as discussed above, Invensas failed to narrowly tailor its
  3 requests to the facts of this case by including an overbroad time frame on the requested
  4 sales, unreasonably refused to withdraw requests contrary to the Delaware Court’s May
  5 4 Discovery Order, asserted speculative inducement theories, proffered relevance
  6 arguments for revenue based on inapposite caselaw, and sought irrelevant, confidential
  7 supply chain information from a nonparty that it was denied from seeking from a party.
  8 Invensas also included requests seeking EVGA’s emails with NVIDIA before
  9 requesting such emails from NVIDIA based on rank speculation that NVIDIA’s
 10 production would be deficient. Courts have sanctioned similar conduct. See, e.g.,
 11 Duong, 2020 WL 2041939, at *10; ASUS Comp. Int'l v. Micron Tech. Inc., No. 14-cv-
 12 00275, 2014 WL 12625461, at *4 (N.D. Cal. Apr. 21, 2014).
 13         Finally, Invensas failed to timely participate in the meet and confer process, by
 14 refusing to provide its position (or even an estimated response date) for weeks, while
 15 at the same time unreasonably demanding immediate responses to coerce a nonparty
 16 to comply with its irrelevant requests. See Song Decl. at ¶ 24; see also April 8, 2020
 17 Email from Garten to Song (Ex. J). Indeed, its failure to confer in a timely manner in
 18 response to EVGA’s June 16, 2020 email led to the filing of this memorandum rather
 19 than a joint stipulation. See Song Decl. at ¶ 25.
 20         For these reasons, Invensas should be ordered to reimburse EVGA for its costs,
 21 including attorneys’ fees, in responding to the Subpoena and filing this motion.
 22 VI.     CONCLUSION
 23         For the foregoing reasons, Invensas’ Subpoena should be quashed in its entirety,
 24 and Invensas should be ordered to pay EVGA’s costs, including attorneys’ fees, in
 25 responding to the Subpoena and filing this motion.
 26   Date: July 7, 2020                            By: s/ Michael J. Song
 27                                                   Michael J. Song (SBN 243675)
 28                                                     Attorney for Nonparty EVGA Corp.
                                               25
                                                          Nonparty EVGA’s Mot. to Quash
